Citation Nr: 1421721	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  11-29 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a sleep disorder.

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to service connection for a left knee disorder, to include as secondary to the Veteran's right knee disorder.


REPRESENTATION

Veteran represented by:	Daniel Smith, Esq.



ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1980 to December 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board notes that while the Veteran initially requested a hearing via videoconference, the Veteran contacted the RO in June 2012 and withdrew this request.

There is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  There are no documents in the Veterans Benefits Management System.
 
The issues of entitlement to service connection for bilateral hearing loss, tinnitus, a sleep disorder, and a right knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current left leg disability.



CONCLUSION OF LAW

The criteria for service connection for a left leg disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in October 2009, prior to the October 2010 rating decision, that fully addressed all notice elements.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, to include obtaining all available and relevant private treatment records and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Veteran was also afforded a VA examination in July 2010.  The Board finds that this examination was adequate because the examiner reviewed the claims file, examined and interviewed the Veteran, performed an evaluation, and provided an opinion as to the Veteran's diagnosis.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
 
Review of the Veteran's service treatment records (STRs) show a normal left knee both upon entry and separation from service.  A January 1982 x-ray done for comparison after the right knee injury to rule out a fracture of the right patella indicated no osseous or joint abnormalities.  There is no other mention of the left knee in the STRs, including complaints or diagnoses.

VA obtained private treatment records for several providers who treated the Veteran for a right knee disorder.  These records make no mention of left knee complaints, symptoms, or pain and do not contain a diagnosis of any disorder for the left knee.  In July 2010, the Veteran was afforded a VA examination in connection with his left knee disorder claim.  After reviewing the claims file and examination of the Veteran, that examiner determined that the left knee was normal without any residual of any specific injuries.

Despite the Veteran's credible assertions of pain in the left knee as a result of favoring his right knee, service connection cannot be granted.  The first and most fundamental requirement for any service-connection claim is the existence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Review of the claims file shows that the Veteran has not been diagnosed with any current left knee disorders.  Pain alone does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Thus, absent any other evidence of current disability, the Board is constrained to deny this claim.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
  

ORDER

Service connection for a left knee disorder, to include as secondary to a right knee disorder, is denied.


REMAND

The Board finds that a remand is necessary for further development.  First, with regard to the Veteran's tinnitus and sleep disorder claims, the Board finds that the Veteran should be afforded VA examinations based upon the credible testimony submitted by both the Veteran and his ex-wife regarding the onset of symptoms for these disorders.  

Second, with regard to the Veteran's hearing loss claim, the Veteran submitted an October 2004 audiogram which showed hearing within normal limits bilaterally, however, the Veteran has since offered testimony that he has difficulty as a result of his poor hearing.  As a result of the age of that audiogram, this testimony, and because the tinnitus claim is also being remanded for an audiology examination, the Board finds that the Veteran should be afforded a VA examination for his claimed bilateral hearing loss as well.

Third, the Board finds that a new VA examination for his right knee disorder should be obtained as the July 2010 examiner did not opine on the conflicting evidence of record regarding the Veteran's right knee disorder.  A new VA examination should be obtained which specifically comments on Dr. J.W.'s statement that the Veteran has nonunion of an old fracture in his right knee cap as well as the evidence indicating that the Veteran has a diagnosis of bipartite patella.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and his representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  After the above development has been completed and all records associated with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of any tinnitus and/or bilateral hearing loss that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The examiner must opine as to whether it is at least as likely as not any diagnosed tinnitus and hearing loss disorder is causally or etiologically related to his military service.  The examiner must address the Veteran's lay statements regarding in-service noise exposure with intermittent hearing protection, the Veteran's statements of ringing in his ears since service.  The examiner must also address the audiograms contained in the STRs, to include those dated in February 1980 and October 1983, to include whether there is a significant hearing threshold shift.

3.  After the above development has been completed and all records associated with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of any sleep disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The examiner must opine as to whether it is at least as likely as not any diagnosed sleep disorder is causally or etiologically related to his military service.  The examiner must address the diagnoses of record, the Veteran's lay statements regarding others telling him he snored and stopped breathing during service, and the Veteran and his wife's lay statements about his current symptoms.

4.  After the above development has been completed and all records associated with the claims file, the Veteran should be afforded a new VA examination to determine the nature and etiology of any right knee disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

If there is a diagnosis of bipartite patella, the examiner is requested to provide the following opinions:

a) is bipartite patella a congenital disease or defect?

b) if a defect, was it subject to a superimposed disease or injury, to include the in-service event as documented in the STRs.  

c) if a congenital disease, did it progress during service at a greater rate than normally expected according to accepted medical authority?

If there is no bipartite patella, and in addition, regarding each diagnosed right knee disorder that is not bipartite patella, the examiner must opine as to whether it is at least as likely as not that each disorder is causally or etiologically related to the Veteran's military service.  In his or her opinion, the examiner should specifically address the Veteran's diagnosis of nonunion of an old fracture and the Veteran's STRs, to include the in-service injury. The examiner must also consider the Veteran's lay statements.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


